DAVIDSON, Judge.
In our original opinion herein we ordered this conviction reversed and the prosecution dismissed because of a fatal defect in the complaint as it appeared in the transcript.
It is now made to appear that the defect was the result of a typographical error in copying the complaint. As now certified in a supplemental transcript, the complaint is not subject to any defect.
This is an appeal from a conviction for violating the liquor laws, with punishment assessed at a fine of $200.
No statement of facts or bills of exception accompany the record. Nothing is presented for review.
' Accordingly, the state’s motion for rehearing is granted; the judgment of reversal is set aside; the former opinion delivered herein is withdrawn; and the judgment of the trial court is now affirmed.